Title: To James Madison from Thomas Jefferson, 11 August 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 11. 07.

I pray you to peruse & consider the inclosed letter of Governor Cabell and my answer, and to exercise over the latter the same discretion I have confided to Genl. Dearborne; returning it to me for any material correction, or forwarding it to the General if you think it will do, and by the same post, as it goes so circuitously.
I suspect your difficulty with the mail lock proceeded as it did at first with me, from not understanding the lock.  I tried very long with both my keys and was about giving it up on the belief they had given me wrong keys, when I discovered by accident that it was a spring bolt, and therefore it was not necessary for the key to pass the bolt.  I then found that both keys opened the locks readily.  I salute you affectionately

Th: Jefferson

